Citation Nr: 1235820	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for a low back disorder, as secondary to the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1987 to April 1988 and from June 13, 1998 to June 27, 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In an April 2011 decision, the Board remanded the claims for the Veteran to be scheduled for a Board hearing.  In May 2012, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas.  A copy of the transcript is of record, and the Board finds there was substantial compliance with the April 2011 remand instruction.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).  The record was held open for 30 days, during which the Veteran's representative submitted additional evidence, specifically a completed June 2012 Disability Benefits Questionnaire (DBQ) examination report without a waiver of initial RO jurisdiction.  The case has been returned to the Board for further appellate review and a remand is not required because the benefit to which the evidence relates is fully granted on appeal without such referral.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  

The Veteran has limited the claims of service connection for a right knee disorder and back disorder on the basis that they are secondary, either by causation or aggravation, to the service-connected left knee disability.  Neither the Veteran nor her representative have asserted that the disorders on appeal had their onset in service or are otherwise related to active service.  As such, the Board will consider these claims on a secondary basis only.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The current right knee disability of degenerative joint disease is causally related to the service-connected left knee disability.

3.  The current back disability of degenerative disc disease of the lumbar spine is causally related to the service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, right knee degenerative joint disease is secondary to the service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

2.  Resolving all reasonable doubt in the Veteran's favor, a low back disability of lumbar spine degenerative disc disease is secondary to the service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issues on appeal, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the rating percentage and effective date to be assigned, the RO will address these downstream matters in effectuating the award, and the Veteran will have the opportunity to appeal such decisions.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (discussing notice of how VA determines disability ratings and effective dates).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Right Knee and Back Disorders  

The Veteran contends that service connection is warranted for right knee and back disorders as they are the result of falls and instability from her service-connected left knee disability.  Such assertions were made at the May 2012 Board hearing, January 2007 substantive appeal, via a VA Form 9, and statements dated May 2003, December 2003, January 2005, and October 2006.  Due to the similar medical history and evidence related to the claims, as well as the similar disposition of the issues, the Board will address them in a common discussion.

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  See 38 C.F.R. § 3.310(b).

The evidence shows a current right knee disability, degenerative joint disease of the right knee, as noted in a February 2005 VA outpatient treatment record, February 2006 VA examination report, and March 2006 private treatment record.  The evidence also shows a current back disability, to include degenerative disc disease of the lumbar spine as noted in a February 2005 VA outpatient treatment record and March 2005 and January 2006 VA outpatient treatment records; spinal stenosis by a March 2005 VA outpatient treatment record; and facet joint disease of the lumbar spine noted in a January 2006 VA outpatient treatment record.  

The Veteran is service connected for a left knee disability.  In a May 2000 rating decision, the RO granted service connection for left knee disability, anterior cruciate ligament tear (ACL), and left knee arthritis.

After reviewing all the evidence, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's right knee and back disabilities, diagnosed as right knee degenerative joint disease and lumbar spine degenerative disc disease, are proximately due to the service-connected left knee disability.  Pursuant to a VA joints (orthopedic) examination in February 2006, the VA examiner indicated the Veteran's medical records and claims file was available and reviewed.  Following review of such records and physical examination of the Veteran, the VA examiner concluded that the Veteran's right knee disorder is not caused by or a result of the left knee disability.  She explained that "age-related changes in the right knee have been noted since 2004, as could be expected [and] the Veteran also has age-related degenerative changes of the bilateral shoulders, right ankle, and bilateral mid-feet."  

With regard to the lumbar spine, the VA examiner in February 2006 opined it is not caused by or a result of the (service-connected) left knee disability.  She explained that, according to medical documents, the Veteran was hit by a motor vehicle after service in May 2002, injuring the lower back, in addition to changes related to age, this incident likely caused the low back condition, noting that the Veteran has been symptomatic since this date and treated through the VA system.

The February 2006 VA medical opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning; however, the VA examiner in February 2006 did not address whether the right knee and back disorders are proximately aggravated by the service-connected left knee disability as required pursuant to 38 C.F.R. § 3.310(b).  

Although the February 2006 VA medical opinion only addressed whether the right knee and back disorders are proximately caused by the service-connected left knee disability, the claims file includes another medical opinion (June 2012 DBQ examination report) addressing the second criterion for establishing service connection on a secondary basis which entails whether the right knee and back disorders are proximately aggravated by (permanently worsened in severity by) the service-connected left knee disability.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448. 

In the June 2012 DBQ examination report, the examining physician noted that the Veteran's VA claims file was not reviewed; however, the following records were noted as reviewed: service treatment records, DD Form 214, VA treatment records, and civilian treatment records.  Following review of such records and physical examination of the Veteran, the examining physician marked as the opinion that the claimed conditions are at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected disability.  The DBQ examiner explained that the left knee instability resulted in multiple falls, injuring the right knee and thoracolumbar and lumbospinal areas.  

Determination was not made by the June 2012 DBQ examiner regarding a baseline level of severity of the right knee and back disorders based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the service-connected disability.  The physician explained that the right knee and thoracolumbar and lumbosacral spinal stenosis were not evaluated prior to March 2003, post fall injury, even though the pain and limitations in these areas were present before the March 2004 accident/evaluation.  The examining DBQ examination physician further indicated that, regardless of an established baseline, the Veteran's right knee and back disorders at least as likely as not were aggravated by (worsened beyond their natural progression by) the service-connected left knee disability, and explained that instability of the left knee contributed to falls/injury to the right knee and thoracolumbar spine regions.

The June 2012 DBQ examining physician further concluded that the right knee, thoracolumbar and lumbosacral degenerative conditions are "secondary to" the (service-connected) left knee ACL tear injury of June 1968, and thus resultant ambulation instability that allowed/caused multiple falls and injuries to the right knee and spinal areas.  The examiner indicated that right knee and the thoracic and lumbar spatial conditions demonstrate progressive degeneration.    

The June 2012 DBQ medical opinion is competent and probative medical evidence because it is factually accurate, as it appears the examining physician was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  Moreover, the examining physician addressed both criteria required for establishing service connection on a secondary basis, both causation and aggravation, as the Veteran contends in this case for the right knee and back disorders.  As the weight of the competing secondary service connection medical opinions are in relative equipoise, the Board will resolve reasonable doubt in the Veteran's favor to find that the current right knee and back disorders are aggravated by the service-connected left knee disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  For these reasons, and resolving all reasonable doubt in favor of the Veteran, service connection is warranted for right knee degenerative joint disease and lumbar spine degenerative disc disease, both secondary to the service-connected left knee disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right degenerative joint disease, as secondary to the service-connected left knee disability, is granted.

Service connection for lumbar spine degenerative disc disease, as secondary to the service-connected left knee disability, is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


